Judgment unanimously modified, on the law and the facts, to the extent of reducing the amount of the recovery to $91, with interest on said sum from April 22, 1963, and otherwise affirmed, without costs or disbursements. The Referee correctly found a breach of contract, but his inclusion of loss of profits in the quantum of damages was in our opinion erroneous. Acceptable proof of a loss of that nature is quite lacking. The pertinent exhibit, apart from being incomplete, failed to meet the requirements of CPLR 4518 (subd. [a]). The underlying books and records from which the exhibit was prepared were not produced, and there was no witness who could testify to the accuracy of the exhibit. Nor were any of plaintiff’s customers called to testify to the placing or canceling of orders. We should add that we must conclude that the alleged facts in any event are insufficient to sustain a claim of the kind asserted. Concur— Botein, P. J., Stevens, Tilzer, McNally and Bastow, JJ.